

116 HR 6518 IH: Stop Health Premium Spikes Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6518IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Peters (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a program of risk corridors for health insurance issuers offering health insurance coverage in the individual or small group market for certain plan years.1.Short titleThis Act may be cited as the Stop Health Premium Spikes Act of 2020.2.Establishing a program of risk corridors for health insurance issuers offering health insurance coverage in the individual or small group market for certain plan years(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish and administer a program of risk corridors for plan years 2020 and 2021 under which the Secretary shall make payments to health insurance issuers offering health insurance coverage in the individual or small group market based on the ratio of the allowable costs of the coverage to the aggregate premiums of the coverage.(b)Payment methodologyThe Secretary shall provide under the program established under subsection (a) that if the allowable costs for a health insurance issuer offering health insurance coverage in the individual or small group market for any plan year are more than 105 percent of the target amount, the Secretary shall pay to the issuer an amount equal to 75 percent of the allowable costs in excess of 105 percent of the target amount.(c)Information collectionThe Secretary shall establish a process under which information is collected from health insurance issuers offering health insurance coverage in the individual or small group market for purposes of carrying out this section.(d)Definitions(1)Allowable costs(A)In generalThe amount of allowable costs of a health insurance issuer offering health insurance coverage in the individual or small group market for any year is an amount equal to the total costs (other than administrative costs) of such issuer in providing benefits covered by such coverage.(B)Certain reductionsAllowable costs shall be reduced by any—(i)risk adjustment payments received under section 1341 of the Patient Protection and Affordable Care Act (42 U.S.C. 18061); and(ii)reinsurance payments received pursuant to a waiver approved under section 1332 of such Act (42 U.S.C. 18052).(2)Additional termsFor purposes of this section, the terms health insurance issuer, health insurance coverage, individual market, and small group market have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91).(3)Target amountThe target amount of health insurance coverage offered in the individual or small group market for any year is an amount equal to the total premiums (including any premium subsidies under any governmental program), reduced by the administrative costs of the coverage.(e)ImplementationThe Secretary of Health and Human Services may implement the provisions of this section by subregulatory guidance, program instruction, or otherwise.(f)AppropriationThere are appropriated, out of any monies in the Treasury not otherwise obligated, such sums as may be necessary to carry out this section.